Citation Nr: 0101150	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 19, 
1997, for the grant of special monthly compensation based 
upon the anatomical loss of one foot and one leg preventing 
natural knee action, with loss of use of one hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO)


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The evidence of record establishes that in October 1971 the 
RO granted service connection for, in pertinent part, a right 
knee below-the-knee amputation and a left above-the-knee 
amputation (with the assignment of a 100 percent evaluation), 
and paralysis of the right median and ulnar nerves, secondary 
to a shell fragment wound of the right forearm (with the 
assignment of a 70 percent evaluation).  

Special monthly compensation was awarded on account of the 
anatomical loss of one lower extremity with the anatomical 
loss of the other lower extremity at a level or with 
complications preventing natural action with prosthesis in 
place, with additional disability from paralysis of the right 
median and ulnar nerve, independently ratable at 50 percent 
or more.  

In March 1972 a VA examination was conducted.  At this time, 
it was concluded that the veteran had a moderately severe 
disability of his right hand, but that he still had 
considerable useful function of this hand.  

A VA Form 10-7132 indicates that the veteran was hospitalized 
for seven days at the VA Hospital in Houston in August 1975; 
however, it does not indicate what he was hospitalized for.  
It is unclear as to whether an attempt was made to obtain 
these records.  

Effective October 1, 1978 a new law authorized additional 
compensation to veterans with service-connected loss or loss 
of use of three extremities.  See Veterans' Disability 
Compensation and Survivors' Benefits Act of 1978, Pub.L. No. 
95-479, § 101(b), 92 Stat. 1560 (1978) (hereinafter P.L. 95-
479).  

On October 18, 1978 Department of Veterans Benefits (DVB) 
CIRCULAR 21-78-10, IMPLEMENTATION OF PUBLIC LAW 95-479 
(hereinafter DVB Circular 21-78-10) was issued.  This 
circular, in pertinent part stated that in "all cases in 
which the combination of loss of use and anatomical loss 
code, or diagnostic code indicates that" additional 
entitlement to compensation based on the service-connected 
loss or loss of use of three extremities may exist, "VA 
Forms 20-8270 bearing Message 899D, REVIEW SMC FOR NEXT 
RATE" would be issued.  

It was mandated that the Rating Board must examine such cases 
and "either prepare a rating granting the increase or 
annotate and date the last formal rating 'Reviewed under PL 
95-470.'"  It is unclear as to whether the RO took such 
action.  

A VA Form 10-7131 indicates that the veteran sought or 
received medical treatment at the VA Medical Center (VAMC) in 
Houston in October 1979.  It does not appear that an attempt 
was made to obtain these records.  

The record indicates that the veteran underwent a VA 
examination in October 1985 that documented damage to the 
ulnar nerve of the right upper extremity.  

In August 1997 the veteran submitted his claim for an 
increase in special monthly compensation based on the loss or 
loss of use of three extremities.  

The RO eventually granted the veteran's claim and assigned an 
effective date of August 19, 1997, the date of receipt of the 
veteran's claim.  

The veteran and his representative have contended that the 
proper effective date should be the effective date of the 
above-mentioned liberalizing legislation, October 1, 1978.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (2000). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2000).  

Pursuant to 38 U.S.C.A. § 5110(g) (West 1991), 38 C.F.R. 
§ 3.114(a) states that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a) (2000).  


If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1) (2000).  

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(2) (2000).  

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) 
(2000).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits...if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(2000).  

The Court has held that a hospitalization record was not an 
informal claim if there had not been either a prior 
allowance, such that the informal claim was for an increased 
rating, or a disallowance, such that the informal claim was, 
in effect, for re-opening pursuant to 38 U.S.C.A. § 5108.  
Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  

There does not appear to be any formal or informal claims on 
file prior to the August 1997 claim for increase in special 
monthly compensation based on the loss or loss of use of 
three extremities on file.  

There is an October 1985 VA examination report; however, this 
report does not appear to sufficiently indicate whether the 
veteran had loss of use of three extremities.  


There is a VA Form 10-7132 indicating that the veteran was 
hospitalized at the Houston VA Hospital in August 1995 and a 
VA Form 10-7131 indicating that he sought treatment or was 
treated at the Houston VA Medical Center (VAMC) in August 
1979.  There is, however, no indication as to what the 
veteran may have been treated for.  These forms indicate VA 
medical treatment.  As was stated above, a report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits...if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2000).  

The Board notes that it appears that the August 1975 records 
could not constitute an informal claim for increase based on 
the loss or loss of use of three extremities, as this benefit 
had not yet been established (it was not established until 
October 1, 1978).  Nonetheless, these records may prove to be 
of relevance in light of DVB Circular 21-78-10.  

In light of the new duty to assist law (the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); among other things, this law eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist), as well as DVB Circular 21-78-10, the Board 
is of the opinion that these VA records should be obtained in 
order to determine the nature of VA medical treatment 
received by the veteran in August 1975 and/or August 1979, 
and whether, in light of DVB Circular 21-78-10, they 
constitute an informal claim for an increase in special 
monthly compensation based on the loss or loss of use of 
three extremities.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

In particular, the RO should attempt to 
obtain records of VA treatment from the 
Houston VA Hospital/VA Medical Center in 
August 1975 and August 1979.  

Attempts to obtain these records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  
In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

4.  The RO should then readjudicate the 
issue of entitlement to an effective date 
earlier than August 19, 1997, for the 
grant of special monthly compensation 
based upon the anatomical loss of one 
foot and one leg preventing natural knee 
action, with loss of use of one hand.  

In doing so, the RO must document its 
consideration of DVB Circular 21-78-10 
and its applicability.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

